Name: Commission Regulation (EEC) No 350/80 of 14 February 1980 re-establishing the levying of customs duties on felt and articles of felt, whether or not impregnated or coated, products of category 95 (code 0950), originating in Sri Lanka, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 2 . 80 Official Journal of the European Communities No L 38/ 13 COMMISSION REGULATION (EEC) No 350/80 of 14 February 1980 re-establishing the levying of customs duties on felt and articles of felt, whether or not impregnated or coated, products of category 95 (code 0950), originating in Sri Lanka, to which the preferential tariff arrangements set out in Council Regu ­ lation (EEC) No 2894/79 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 5 thereof, Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 4 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; Whereas, in respect of felt and articles of felt, whether or not impregnated or coated, products of category 95, the ceiling should be four tonnes ; whereas on 6 February 1980 the amounts of imports into the Community of felt and articles of felt, whether or not impregnated or coated, products of category 95, origi ­ nating in Sri Lanka, a country covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that ceilings should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Sri Lanka, HAS ADOPTED THIS REGULATION : Article 1 As from 18 February 1980, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79, shall be re-established in respect of the following products, imported into the Commu ­ nity and originating in Sri Lanka : Code Category CCT heading No NIMEXE code 1980 Description ( t ) ( 2) (3 ) (4 ) 0950 95 ex 59.02 59.02-35 ; 41 ; 47 ; 51 ; 57 ; 59 ; 91 ; 95 ; 97 Felt and articles of felt, whether or not impregnated or coated : Felt and articles of felt, whether or not impregnated or coated, other than floor coverings Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1980 . For the Commission Etienne DAVIGNON Member of the Commission (') OJ No L 332, 27 . 12 . 1979, p. 1 .